UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
FRANK AMATO,                              16 Civ. 6768     (LAP) (HEP)

                      Plaintiff,
                                          MEMORANDUM   &   ORDER
           v.

NANCY A. BERRYHILL,

                      Defendant.

-----------------------------------x

LORETTA A. PRESKA, Senior United States District Judge:


       Plaintiff Frank Amato ( "Plaintiff" or "Amato") seeks

judicial review, pursuant to 42 U.S.C. § 405(g), of a final

decision of the Commissioner of Social Security ("Commissioner")

denying his application for supplemental security income ("SSI")

and disability insurance benefits ("DIE").


  I.     Factual Background


       In the administrative proceedings below, Administrative Law

Judge Mark Hecht ("ALJ") determined that while the Plaintiff's

impairments were severe, his condition did not meet the clinical

requirements of any impairment defined in the Social Security

Administration ("SSA") Regulations and that he possessed the

residual functional capacity to perform light work of a simple,

routine, and repetitive nature.    (SSA Administrative Record


                                   1
("Admin. Record"), dated Apr. 10, 2017 [dkt. no. 11 at 22].)

The parties cross-moved for judgment on the pleadings and

dismissal pursuant to Rule 12(c) of the Federal Rules of Civil

Procedure.    (Plaintiff's Motion for Judgement on the Pleadings

("Pl. Mot."), dated July 25, 2017 [dkt. no. 16]; Defendant's

Motion for Judgement on the Pleadings ("Def. Mot."), dated Sept.

25, 2017 [dkt. no. 17] .)    On December 1, 2017, the Honorable

Henry B. Pitman, United States Magistrate Judge, issued a Report

and Recommendation ("Report"),    [dkt. no. 19], finding that the

ALJ failed explicitly to address Plaintiff's borderline age

situation.    The Report recommended that the Commissioner's

motion for judgment on the pleadings be denied, the Plaintiff's

motion for judgement on the pleadings be granted, and the case

be remanded for further proceedings.    (Id. at 68-72.)

Familiarity with the facts, which are set out in the Report, is

assumed.    (Id. at 2-40.)


     Defendant submitted objections to the Report on December

15, 2017.    (Defendant's Objection to Report and Recommendations

("Def. Objec."), dated Dec. 15, 2017 [dkt. no. 21].)      Plaintiff

responded with objections on January 5, 2018.    (Plaintiff's

Objection to Report and Recommendation ("Pl. Objec. "), dated

Jan. 5, 2018 [dkt. no. 25] .)    The Commissioner responded to

Plaintiff's objections on January 19, 2018.    (Defendant's



                                   2
Response, dated Jan. 19, 2018 [dkt. no. 26].)          The Court rejects

the objections of both Amato and the Commissioner and adopts the

Report to the extent consistent with this Order.


     I.    Standard of Review


     A district court "may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the

magistrate judge." 28 U.S.C.    §   636(b) (1) (C).   The Court must

"make a de novo determination" of any portion "of the report or

specified proposed findings or recommendations" that a party

objects to. Id.; see Grassia v. Scully, 892 F.2d 16, 19 (2d Cir.

1989).    The phrase "de novo determination" in Section 636(b) (1)

permits "whatever reliance a district judge, in the exercise of

sound judicial discretion, cho[o]se[s] to place on a

magistrate's proposed findings and recommendations." United

States v. Raddatz, 447 U.S. 667, 676 (1980).          A district judge

can afford the magistrate judge's Report and Recommendation a

degree of deference. Id.    When a "party makes only conclusory or

general objections, or simply reiterates the original

arguments," the Court only reviews the Report and Recommendation

for clear error. Covington v. Warden, Five Points Corr.

Facility, No. 11CIV8761ATFM, 2016 WL 3407845, at *1 (S.D.N.Y.

June 16, 2016)   (quoting Rivera v. Colvin, No. 11 Civ. 7469, 2014

WL 3732317, at *1 (S.D.N.Y. July 28, 2014)).


                                     3
     Here, the Court reviews the Commissioner's findings to

assess whether "there is substantial evidence, considering the

record as a whole, to support the Commissioner's decision and if

the correct legal standards have been applied." Flynn v. Cornm'r

of Soc. Sec. Admin., 729 F. App'x 119, 120 (2d Cir. 2018)

(quoting McIntyre v. Colvin, 758 F.3d 146, 149 (2d Cir. 2014)

(internal quotation marks omitted)); see also 42 U.S.C. §

405(g).    Substantial evidence is "more than a mere scintilla.

It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion." Richardson v.

Perales,   402 U.S. 389,    401   (1971)   (quoting Consolidated Edison

Co. v. NLRB, 305 U.S. 197, 229 (1938)).          If supported by

substantial evidence, the ALJ's findings must be upheld "even

where the administrative record may also adequately support

contrary findings on particular issues." Genier v. Astrue,          606

F.3d 46,   49   (2d Cir. 2010).


     II.    Objections

           A.    Plaintiff's Objections

     Amato raises two objections.          First, Amato asserts that the

ALJ "completely neglected" to address an August 2013 report from

Dr. Ken Sanford's recommending that Plaintiff required a cane.

(Pl. Objec. at 4.)       Second, Amato argues that the Report




                                       4
mischaracterizes his nonexertional limitations as mild.      (Id. at

7-8.)


                  1.   Report of Dr. Sanford


        Amato argues that the ALJ "completely failed to acknowledge

Dr. Sanford's . .       report."   This objection is without merit.

Amato concedes that he raised this objection prior to the

issuance of the Report.     (Memorandum of Law in Support of Motion

for Judgment on the Pleadings ("Pl. Brief"), dated July 24, 2017

[dkt. no. 15], 19-20); Pl. Objec. at 4.)       The Report already

addressed and dismissed this objection in significant detail.

(Report at 56-61.)      The Court reviews the Report for clear error

and, finding none, overrules this objection. Covington, 2016 WL

3407845 at *1.


                  2.   Nonexertional Limitations


        Amato characterizes the Report as a "post-hoc argument

sponsored by the Commissioner in an effort to support the

decision denying benefits." (Pl. Object. at 8.)       The Court must

have received a different Report.       The Report the Court reviewed

explicitly considered Amato's "moderate difficulties" in his

concentration, persistence, or pace, as well as his "mild

restrictions" in his social functioning and daily living.

(Report at 63-64.)      The Report concluded that "substantial


                                    5
evidence" supported the ALJ's position, including "evidence in

the medical record show[ing] that plaintiff's memory problems

did not significantly limit plaintiff's range of potential

employment." (Id. at 64.)     The Court finds that the Report

demonstrates an even-handed and methodical review of the medical

record and rejects Amata's mischaracterization of it as a "post-

hoc argument." (Pl. Objec. at 8.)        The Court finds the Report's

findings to be entirely supported and overrules this objection.

Raddatz, 447 U.S. at 676.


     B.      Defendant's Objection


     The Commissioner challenges Magistrate Judge Pitman's

determination that the ALJ erred by failing to consider Amata's

borderline age.    (Def. Objec. at 7.)      The SSA has issued

regulations stating that it "will not apply the age categories

mechanically in a borderline situation" and "will consider

whether to use the older age category after evaluating the

overall impact of all the factors of [the claimant's] case" if

the claimant is "within a few days to a few months of reaching

an older age category, and using the older age category would

result in a determination or decision that [the claimant is]

disabled."    20 C.F.R. §§ 404.1563(b), 416.963(b); see also

Heckler v. Campbell, 461 U.S. 458, 462 n.5 (1983).        When

applicable, the ALJ must "identify whether" the claimant


                                     6
represents "a borderline situation and . . . address the

implications of the timing of [the] decision." Metaxotos v.

Barnhart, No. 04 CIV. 3006 (RWS), 2005 WL 2899851, at *8

(S.D.N.Y. Nov. 3, 2005).       Remand is appropriate when the ALJ

fails to do so and "there is a significant likelihood that non-

mechanical application would have resulted in a finding of

disability." Waldvogel v. Comm'r of Soc. Sec., No. 6:16-CV-0868

(GTS), 2017 WL 3995590, at *12-14 (N.D.N.Y. Sept. 11, 2017).

      The first question is whether Amato is in a borderline

situation.    Several courts within the Second Circuit have found

that claimants within three months of a new age category are in

borderline situations.      Waldvogel, 2017 WL 3995590 at *11

(N.D.N.Y. Sept. 11, 2017); Davis v. Shalala, 883 F. Supp. 828,

838   (E.D.N.Y. 1995)   (three months borderline); Hill v. Sullivan,

769 F. Supp. 467, 471      (W.D.N.Y. 1991)    (three months borderline).

Amato "was born on May 5, 1960 and was approximately two months

from his 55th birthday at the date of the ALJ's . . . decision."

(Report at 67.)     This warrants the application of borderline age

category considerations "[p]ursuant to the guidance from our

sister courts." Waldvogel 2017 WL 3995590 at *12. 1




1 The Commissioner acknowledges that "this case presented a borderline age
situation." (Def. Objec. at 7.)

                                      7
       Because the Court agrees with the Report's finding that

Amato was in a borderline situation at the time of the decision,

the next question is whether the SSA considered Amata's

borderline situation and "address[ed] the implications of the

timing of [the] decision."       Metaxotos 2005 WL 2899851 at *8; see

also Waldvogel 2017 WL 3995590 at *12; Grace v. Astrue, 11 Civ.

9162   (ALC)   (MHD), 2013 WL 4010271 at *24 (S.D.N. Y. July 31,

2013).


       As explained by the Eighth Circuit in Phillips v. Astrue,

"like the issue of whether a borderline situation exists, the

case law on the Commissioner's duties in considering such a

situation varies."      671 F.3d 699, 704-707     (8th Cir. 2012).

While the Sixth and Ninth Circuit Courts of Appeals support the

proposition that an explicit discussion is not required so long

as consideration can be inferred from the ALJ decision, there

are Third, Eighth, and Tenth Circuit Courts of Appeals decisions

that adopt the opposite position; that no meaningful review can

occur if there is no explicit finding.         The Second Circuit Court

of Appeals has not taken a clear position on the issue. 2




2Metaxotos v. Barnhart, No. 04 CIV. 3006 (RWS), 2005 WL 2899851, at *8
(S.D.N.Y. Nov. 3, 2005) ("Courts have further held that because it is the
Commissioner who bears the burden at step five, it is her burden to establish
that a case is not a borderline case where she relies on the medical
vocational rule to deny a claim . . . . Because the ALJ failed to identify
whether this was a borderline situation and failed to address the
implications of the timing of her decision, a remand is appropriate.").

                                      8
     The Commissioner admits that the ALJ did not explicitly

consider plaintiff's borderline age but invites the Court to

find such consideration by inference.     (Def. 's Obj. at 9.)

Furthermore, the Commissioner argues that the ALJ's citation to

the relevant regulation, statement of Amata's age, and

consideration of other vocational factors offers this Court

sufficient grounds to conclude that the borderline age was

considered.   (Id.)   In support of this proposition, the

Commissioner cites to Bowie v. Commissioner of Social Security,

539 F.3d 395 (6th Cir. 2008).    There, the Sixth Circuit

considered a case where the ALJ found a claimant was a "younger

individual" and cited§ 404.1563, but otherwise did not discuss

the claimant's age characterization, even though the claimant

was within two months of the next category.     Id. at 397.


     According to the Sixth Circuit:


     While an ALJ may need to provide, in cases where the record
     indicates that use of a higher age category is appropriate,
     some indication that he considered borderline age
     categorization in order to satisfy a reviewing court that
     his decision is supported by substantial evidence,
     § 1563(b) does not impose on ALJs a per se procedural
     requirement to address borderline age categorization in
     every borderline case.

Id. at 399.


     Notably, while ALJs are not to apply the categories

mechanically, the court determined "nothing in this language


                                   9
obligates an ALJ to address a claimant's borderline age

situation in his opinion or explain his thought process in

arriving at a particular age-category determination" because the

regulations only require the Commissioner to "'consider' veering

from the chronological-age default in borderline situations."

Id.   The court found further support in the internal

regulations, which note, "' [t]he adjudicator need not explain

his or her use of the claimant's chronological age.'" Id. at 400

(quoting HALLEX II-5-3-2, 2003 WL 25498826).


      Despite the lack of a procedural requirement to make

factual findings, Bowie acknowledged ALJs must still "provide

enough explanation of their overall disability determinations to

assure reviewers that their decisions are supported by

substantial evidence" and "lack of an explanation may in some

cases mean that the ALJ's ultimate decision is not supported by

sufficient evidence."   Id. at 400-01.

      As an example, the court cited a scenario where an

individual has additional vocational adversities which might

warrant placement in a higher age category; in that situation,

Bowie recognized "some discussion of proper age categorization

[was merited] in order to meet the substantial-evidence

threshold."   Id. at 401.   However, because the claimant in Bowie

did not have any additional vocational adversities, the court



                                 10
concluded the ultimate benefits determination was supported by

substantial evidence.     Id.; see also Caudill v. Comm'r of Soc.

Sec., 424 F. App'x 510, 516-518 (6th Cir. 2011)      (noting although

the claimant was about two months from the next category and his

case drew similarities to the hypothetical posed in Bowie, "the

ALJ provided a sufficient explanation of his disability

determination to assure the court that his decision was

supported by substantial evidence").

     The Commissioner also points to the Ninth Circuit decision

in Lockwood v. Comm'r SSA,    616 F.3d 1068   (9th Cir. 2010), where

it concluded the ALJ satisfied the requirement to consider the

older age category based on her mention of the claimant's date

of birth, age category of "closely approaching advanced age,"

and cite to§ 404.1563.      Id. at 1071-72.   The court noted,

"[c]learly the ALJ was aware that [the claimant] was just shy of

her 55th birthday, at which point she would become a person of

advanced age."     Id. at 1072.   The court disagreed with the Tenth

Circuit to the extent the ALJ was required to do more than "show

[] that she considered whether to use the older age category."

Id. at 1072 n.4.

    While Bowie and Lockwood support the Commissioner's

position, preceding case law casts doubt on the issue.       In Kane

v. Heckler, the Third Circuit Court of Appeals remanded because

the ALJ failed to address 20 C.F.R. § 404.1563(a).      776 F.2d

                                   11
1130 (3d Cir. 1985).     Because this consideration could alter the

disability finding,    the court stated "judicial approval of these

standards is premised on the assurance that SSA will not employ

[the grids] to produce arbitrary results in individual cases."

Id. at 1134.     Although the court did not specify what findings

are required, it remanded for the ALJ to consider which category

to apply under the circumstances of the case. Id.


        Furthering the import of Kane, the Tenth Circuit also

remanded in a borderline situation in Daniels v. Apfel, 154 F.3d

1129 (10th Cir. 1998). By failing to consider the borderline

situation, the Tenth Circuit determined the Commissioner

misapplied the law by relying on the grids. Id. at 1135. In sum,

the court concluded, "[l]ike any factual issue, a finding

regarding the appropriate age category in which to place a

claimant must be supported by substantial evidence." Id. at

1136.


        In a similar fashion,   the 8th Circuit remanded for further

proceedings in a borderline situation in Phillips v. Astrue,        671

F.3d 699, 704-707    (8th Cir. 2012).    The court stated that

"simply noting [plaintiff's] age and her current age category

fails to answer the precise question at hand -whether her

borderline situation warranted moving her to the next category."

Id;   (citing Bowie, 539 F.3d at 404     (Moore, J., dissenting))


                                    12
("[i]n a case in which the claimant's age indicates that he or

she might well fall within a borderline age category, the ALJ's

failure to note that the ALJ has considered whether a claimant

falls within a borderline category and, if so, whether bumping

the claimant up is warranted, constitutes a failure to offer

findings of fact and reasons for the decision."


     Adopting the position taken by the Eighth Circuit in

Phillips, we are more persuaded by the Daniels and Kane line of

reasoning than Bowie and Lockwood, largely for the reasons set

forth in the Bowie dissent.    Namely, whether the Commissioner

must set forth specific findings is a different question from

whether there is something in the record to indicate the

Commissioner considered applying the higher age category.     But

see Lewis, 666 F. Supp. 2d at 736 ("If application of the higher

category would result in a finding of 'disabled,' the ALJ is

required to make a factual finding as to whether the higher

category should be used.'').   Such consideration is particularly

important in Amato's case because he would likely be entitled to

the benefits he seeks if it were determined that he is in the

advanced age bracket.


     Given the fact that ALJ explicitly failed to consider

Amato's borderline age situation, this Court cannot complete

this review without some showing as to the Commissioner's


                                 13
consideration of applying the higher age category, which she

indisputably is required to do.        See Lucas v. Barnhart, 184 F.

App'x 204, 208   (3d Cir. 2006)     ("Because the record does not

contain factual findings relevant to the§ 404.1563(b) inquiry

into whether [the claimant] was entitled to consideration under

Rule 202.06 as a borderline age case, we conclude that the SSA's

decision that he is ineligible for benefits under that rule

prior to his 55th birthday, July 15, 2003, is unsupported by

substantial evidence.") (emphasis in original); Cox v. Apfel, 166

F.3d 346 at *4 [published in full-text format at 1998 U.S. App.

LEXIS 31318]   ( 10th Cir. 1998)    (unpublished) (" [B] ecause plaintiff

was within six months of the next age category, that is,

advanced age, at the time the ALJ issued his decision, he erred

by not addressing whether plaintiff was of borderline age before

choosing a rule from the grids.").


     Indeed, a mere statement by the Commissioner that she

considered the borderline situation would likely suffice.           See

Van Der Maas v. Comm'r of Soc. Sec., 198 F. App'x 521, 527 (6th

Cir. 2006) ("The ALJ . . . determined that 'it is not appropriate

to consider the claimant to        be an individual of advanced age on

her date last insured for benefits."').        This Court agrees with

the Report in that the appeal board's conclusory statement does

little to alleviate concerns about the ALJ's initial disregard



                                     14
of the borderline age situation and subsequent denial of

benefits.     See Hitchcock v. Comm'r of Soc. Sec. Admin., No. 09-

551, 2009 U.S. Dist. LEXIS 118504, 2009 WL 5178806, at *10 (W.D.

Pa. Dec. 21, 2009)    ("[S]ince there is no discussion as to

Plaintiff's borderline age, substantial evidence does not exist

in the record to support that the ALJ did not mechanically apply

the Medical-Vocational Guidelines."); Schiel v. Comm'r of Soc.

Sec., 267 F. App'x 660, 661 (9th Cir. 2008)       (unpublished)

(concluding the record did not provide a sufficient basis for

review because the transcripts and decision did not show any

consideration of the borderline age situation).


     Accordingly, The Report and Recommendation is accepted, and

Plaintiff's motion is granted, Defendant's motion is denied, and

the case is remanded to the Commissioner for further proceedings

consistent with this opinion.


SO ORDERED.

Dated:      New York, New York
            September .,j_, 2019




                                   LORETTA A. PRESKA
                                   Senior United States District Judge




                                     15
